Case 1:18-cv-06455-LDH-RLM Document 2 Filed 11/13/18 Page 1 of 8 PageID #: 38




                                                          18cv6455




                                              Douglas C. Palmer


   11/13/2018                                /s/Priscilla Bowens
Case 1:18-cv-06455-LDH-RLM Document 2 Filed 11/13/18 Page 2 of 8 PageID #: 39
Case 1:18-cv-06455-LDH-RLM Document 2 Filed 11/13/18 Page 3 of 8 PageID #: 40




                                                           18cv6455




                                             Douglas C. Palmer


   11/13/2018                                 /s/Priscilla Bowens
Case 1:18-cv-06455-LDH-RLM Document 2 Filed 11/13/18 Page 4 of 8 PageID #: 41
Case 1:18-cv-06455-LDH-RLM Document 2 Filed 11/13/18 Page 5 of 8 PageID #: 42




                                                           18cv6455




                                             Douglas C. Palmer


   11/13/2018                                 /s/Priscilla Bowens
Case 1:18-cv-06455-LDH-RLM Document 2 Filed 11/13/18 Page 6 of 8 PageID #: 43
Case 1:18-cv-06455-LDH-RLM Document 2 Filed 11/13/18 Page 7 of 8 PageID #: 44




                                                           18cv6455




                                             Douglas C. Palmer


   11/13/2018                                /s/Priscilla Bowens
Case 1:18-cv-06455-LDH-RLM Document 2 Filed 11/13/18 Page 8 of 8 PageID #: 45
